Julian Case, an attorney who was admitted to practice by this court on November 17, 1937, has submitted an affidavit dated July 31, 1979 in which he tenders his resignation as an attorney and counselor at law. (See 22 NYCRR 691.9). Mr. Case acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts, based upon his resignation, with prejudice, from the Supreme Court of the State of New Jersey, dated March 15, 1979. He admits that his resignation was deemed equivalent to disbarment by the State of New Jersey, based upon the following conclusions of the Disciplinary Review Board of Bergen County: "The Board concludes that respondent’s conduct was unethical and unprofessional in that respondent failed and refused to pay over to his client monies which his client was entitled to receive, misappropriated funds owned by his client, failed to maintain proper trust account records, and commingled personal funds in his trust *735account. Respondent’s conduct is compounded by the fact that he did not have the courtesy to answer the ethics complaint filed on Mrs. Zimmer’s behalf in April, 1976. Clearly, respondent’s conduct in this entire matter was inexcusable and adversely reflects on the competency and integrity of the entire bar. In order that the public be protected from further serious transgressions on the part of respondent, the Board recommends that he be disbarred.” In his affidavit, Mr. Case states that his resignation from the New York Bar is submitted freely and voluntarily; that he is not being subjected to coercion or duress and that he is fully aware of the implications of submitting his resignation. Finally, Mr. Case acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct under investigation. Under the circumstances herein, Mr. Case’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately. Mollen, P. J., Hopkins, Damiani, Titone and O’Connor, JJ., concur.